Citation Nr: 0103239	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  99-17 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


REMAND

The veteran had active military service from June 1973 to 
December 1976 and from January 1978 to July 1982.  Discharge 
from the first period of service was "honorable"; discharge 
from the second period was "under conditions other than 
honorable".

In June 1998, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia denied the 
veteran's claim for service connection for paranoid 
schizophrenia.  The RO issued the veteran notice of its 
decision on June 26, 1998.  In August 1998, the RO denied 
service connection for the same issue again and notified him 
of that decision on September 10, 1998.  In December 1998, 
the veteran filed a notice of disagreement to the RO's denial 
of service connection for paranoid schizophrenia.  In March 
1999, the RO issued a statement of the case with respect to 
this service connection claim.  The RO did not receive the 
veteran's substantive appeal until September 9, 1999, more 
than a year after the RO notified the veteran of its original 
decision on June 26, 1998, and more than 60-days after the RO 
issued the statement of the case in March 1999.  Therefore, 
given that the veteran did not timely appeal the RO's 
original June 1998 decision within a year of the RO's 
issuance of notice of its decision, the decision became final 
and binding on him based on the evidence then of record.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
20.200, 20.302, 20.1103 (2000).

The veteran did, however, timely appeal the RO's August 1998 
decision, notice of which the RO issued on September 10, 
1999.  Given that he did not timely appeal the earlier June 
1998 RO decision, denying service connection for paranoid 
schizophrenia; the actual issue on appeal is whether he has 
submitted "new and material evidence" to reopen this claim.  
See 38 C.F.R. § 3.156(a) (2000); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

In March 2000, the veteran testified before the undersigned 
at the RO.  

Once a Board or an RO decision becomes final under 38 
U.S.C.A. §§ 7104(b) or 7105(c) (West 1991), "the Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Prior to determining whether the veteran has submitted new 
and material evidence sufficient to reopen the claim of 
service connection for paranoid schizophrenia, the Board 
points out that the United States Court of Appeals for 
Veterans Claims (hereinafter, the Court) has held that when 
the Board addresses in its decision a question that has not 
yet been addressed by the RO, the Board must consider whether 
the claimant has been given adequate notice of the need to 
submit evidence or argument on the question, whether he has 
been given an adequate opportunity to actually submit such 
evidence and argument, and whether the statement of the case 
provided the claimant fulfills the regulatory requirements.  
See 38 C.F.R. § 19.29 (2000).  If not, the matter must be 
remanded to the RO to avoid prejudice to the claimant.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

In this regard, a review of the record shows that the veteran 
was issued a statement of the case in March 1999; however, 
the statement of the case did not provide the veteran with 
notice of the laws and regulations governing claims to 
reopen.  See 38 C.F.R. § 3.156(a).  In addition, the veteran 
has not been subsequently provided notice of the laws and 
regulations governing claims to reopen.  Thus, the veteran 
and representative have not yet been afforded an opportunity 
to present argument and/or evidence on this question, nor has 
he been provided a statement of the case or supplemental 
statement of the case with respect to this matter.  
Consequently, the Board will remand the matter to the RO to 
avoid the possibility of prejudice.  38 C.F.R. § 19.9 (2000).

This case is REMANDED to the RO for the following 
development:

1.  The RO should appropriately contact 
the veteran and advise him of the 
evidence necessary to reopen his claim.  

2.  The RO should adjudicate the issue of 
whether new and material evidence has 
been submitted to reopen the claim of 
service connection for paranoid 
schizophrenia.  If the benefit sought on 
appeal is denied, the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case (SSOC) which sets forth the 
procedural history and evidence, 
pertinent law and regulations and the 
reasons for the denial of the claim.  The 
veteran and his representative should be 
provided an appropriate period of time to 
respond to the SSOC.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until further informed.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


